Title: To Alexander Hamilton from Oliver Wolcott, Junior, 18 June 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Dear Sir
Philadelphia June 18. 1795
I have recd. your Letters of June 13th. & 15th. for which I thank you & I inclose the statement you desire.
I had in season taken measures for receiving our Debt on Loan in Amsterdam. The plan is to surrender the existing obligations to the Comrs. who in lieu thereof issue triplicate descriptive Certificates to the Creditors—any one being produced at the Treasury will command the new Stock. The Certifs are not transferable. To prevent fraud and insecurity in the transmission the old bonds are to be cancelled & did to our Minister, who is to possess a controul over the whole business.
A similar plan has been adopted for Antwerp, which I expect will be conducted by Mr. De Wolfe under the ⟨eye⟩ of Mr Adams Jr. the Secy of the Ministry.
⟨S⟩ome of our Creditors have doubtless imigrated & may be unable to comply with the proposed form. Mr. Cazenove has suggested the expediency of advertizing that the original bonds will be recd. at the Tresy. This may be necessary, yet as the bonds cannot be verified here a very inconvenient delay or great risque must be incurred. Will you favour me with your opinion on the point?

The French Debt has been finally settled & the balance issued in Stock to James Swan agent to the Republic pursuant to an authority from the Comtee of Salut Public.
This Mr. Swan has proposed to me to contract to pay our Interest in Specie in Holland & when done to receive payment here at par. He ha⟨s⟩ immense funds at command here & as he says in France. ⟨His⟩ ability cannot be doubted. ⟨All the⟩ objections which exist will occur to you. Supposing I contract with him & at the same time authorise our Comrs. to draw on the Treasury, if he fails to comply—will the provision be adequate or what better can be done? The shipment of produce is impracticable. The French Agents command every thing & the risque & probable loss would be immense. On this point will you drop me a line soon.
The 500.000 Dolls you sent arrived in London the latter part of April. This was in season—if my subsequent remittance went safe & the Stock would sell—The Prin Interest & Installs. were paid punctually.
I must soon decide upon some plan for paying off our Dom. Debt under the law of the last session. Several questions arise.
1st   Is it best to declare by a public act that the payments will be made & to state the mode throughout or only that a payment will be made next Decr?
2d   If a declaration is to be made, in what manner & by what officer should it be made?
3d.   What distribution of the annual 8 ⅌ Cent for principal & interest will be proper in the several years, to avoid too minute fractions & essentially to comply with the Law? The enclosed table in the Columns marked A & B exhibits the most exact scale which can be adopted in practice—& the Columns C. & D. the true distribution on the principles of the Law. Is it a matter of discretion, after the year 1807 to divide 1 ⅌ Cent for three quarters of a year, & 5 ⅌ Cent at the close of the year? This distribution would be most convenient in practice & most satisfactory to the Creditors. The fractional dividends after that time on small sums, of Capital, would not be worth attention.
4th.   Does it not result from the general spirit of the Act of the last session, & from the express authority to borrow (for Interest) in the first Sect. that the payments of Interest as well as principal are to be made under the management of the Trustees of the sinking Fund? And is not this idea fortified by the necessity which exists of the blending a portion of the payments of principal in the Dividends of Interest?
5th.   What is it the duty of the Secy to do in respect to the vested & appropriated Funds—that is, is he to seperate them from the Treasury when wanted? Or is he to carry them by Warrant to a distinct Account as they accrue in the Treasury? The former mode is justified by a practise & understood by the Legislature—the latter is the most efficient mode, by preventing a competition with the demands for the current service, & by compelling an adequate revenue establishment?
6th.   If I am oblidged to recur to new Loans, will it not be best to make an arrangement by which the Bank shall be the organ of the Sales of Stock for the public—or to endeavour to obtain a Loan on the Bank for which transferrable Stock is to be delivered? Can any objection in relation to the Charter of the Bank be made to the last expedient?
7th:   The 11th. Sect. of the Act, directs the Comrs. of the sinking Fund to pay the Installments of the Loan of 2 millions to the Bank. What is the Fund out of which the payments are to be made? And is a farther appropriation necessary?
For reasons which are sufficient I have but little knowledge of what is going forward in the Senate—but I understand generally that the prospects are good. The Senate is more firm & able than at any former period. A certain number will however oppose the ratification—but except on a point of which you are informed, I believe there is no difficulty—even that will be so managed as to avoid danger. I think I can assure you, that the result will be satisfactory.
I am very respectfully   your obedt servt.

Oliv. Wolcott jr.
Alexander Hamilton Esq


P.S. We have as yet no Compt. appointed & I do not see a prospect of obtaining an efficient character.

